DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “surface coating to connect the at least two rings”, as recited in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting that the shell includes “at least two rings which can be pushed on and attached to the drum”, because it is not clear precisely what structure this is claiming. It is unclear whether this means that the rings are separate devices which could be put on the drum if desired, but are not being positively claimed as being on the drum,  or whether this means that the rings are being claimed as installed on the drum but could be removed and reinstalled on the drum if needed, or whether this is directed to the method of making (the shell/drum is manufactured by pushing the rings onto the drum). Thus, the scope of this recitation cannot be ascertained. The structure which is being claimed should be more clearly set forth.
	In claim 1, lines 4-5, “the cylindrical surface of the structured shell” lacks proper antecedent basis, since the previously recited “cylindrical surface” was the cylindrical the drum (not of the shell). A cylindrical surface of the shell should be more clearly set forth, so as to avoid confusion with the cylindrical surface of the drum.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, and 14-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munstermann (US 2008/0066275).
As to claim 1, Munstermann discloses a device for hydroentangling and/or structuring a web comprising:
a suctioned rotating drum (6) having a cylindrical surface (see Figs. 1 and 2; paragraph 0015);
a structured shell (the patterning shell 7 with ring 9) disposed on the drum (6) at a distance from the cylindrical surface (see Fig. 2), the structured shell including at least two rings (7/7’ forms one ring; 9 forms another ring; see Figs. 2 and 3) which can be 
at least one water bar (13) including a nozzle strip with a plurality of nozzles (see jets 14), wherein the water bar is arranged relative to the structured shell to entangle and/or to structure and/or to perforate the web when on the structured shell by the water jets (Fig. 1; para. 0015).
As noted above, the combined imperforate (7) and porous (7’) regions of the shell form one ring (see Fig. 3), and toothed ring 9 forms a second ring.  Thus, the shell (the “shell” is considered to be the structure 7, 7’, 9 as shown in Figs. 2-3) comprises at least two rings. 
Alternatively, the porous region 7’ forms one ring which is integral with the ring formed by the imperforate region 7 (as shown in Figs. 2-3), these two rings (the porous section 7’ and imperforate section 7) forming “at least two rings” as claimed.  
Another ring may be considered to be formed by toothed ring 8, which may be considered to be a portion of the “shell” since it engages with the shell portion 9 and extends along the shell surface (see Figs. 2-3).  Another ring may be considered to be formed by flange 12, which has an annular or ring structure (Fig. 2). Thus, any two of 7’ (porous region), 7 (imperforate ring shaped section of 7), 8 (toothed ring) 9 (toothed ring), or 12 (ring-shaped flange) may be considered to form the “at least two rings” of the shell as recited in claim 1.

Further, as noted above with respect to claim 1, the shell may be considered to be formed out of any two of rings 7, 7’, 8, 9, and 12 (see Figs. 2-3), thus having the structure of independent claim 11.
Regarding claim 3, the device further includes distancing elements (8 and 12) disposed on the cylindrical surface of the drum (6) to distance the rings (9,7’,7) from the cylindrical surface of the drum (see Fig. 2).
Regarding claim 4, the device comprises clamping elements (the teeth of ring 8; and/or flange 12) to axially affix the rings (9/7’ being the rings in this case) on the drum (see Fig. 2).
Regarding claims 5 and 12, “wherein the rings comprise 3D printed rings or rings made by laser sintering” is a product by process recitation, directed to the process of forming the structure (by 3D printing or last sintering). Product-by-process claims are not limited to the manipulations of the recited steps, but only to the structure implied by the steps. The rings of ---------------Munstermann meet the structure implied by the product by process recitation (see e.g. rings 9, 7’).
Regarding claims 6 and 14, Munstermann discloses the structured shell wherein each ring comprises at least one segment (see the outer surface of each ring which forms a “segment” as claimed, e.g. rings 7’, 7, 9, 8; Figs. 2-3).
Regarding claims 7 and 15 each ring includes at least two sections each of which has different structuring (the ring formed by the main body of the shell has a porous 
Regarding claims 8 and 16, the rings have a three-dimensional pattern which rises above a surface of the rings (ring 9 has a toothed surface, which forms teeth rising above the lateral surface of the ring in the lateral direction; ring 8 has a toothed surface, which forms teeth rising above the lateral surface of the ring in the lateral direction; see Fig. 3).
Regarding claims 9 and 17, the shell further includes mounting rings (8 and 12 form mounting rings) arranged to connect the rings (rings 9 and 7’/7) together at edges of the rings (see Fig. 2).
Regarding claims 10 and 18, the rings (see rings 8 and 9) have overlapping edges (the toothed edges overlap as shown in Fig. 3), at which the rings (8,9) are connectable by material, positively and/or non-positively (they are “connectable” as broadly recited).
Regarding claims 19 and 20, each ring (see rings 9 and 7’/7) comprises two segments (two segments are formed by porous section 7’ and imperforate section 7, which together form one ring; the ring 9 has two segments, one segment being the non-toothed edge and the other segment being the toothed edge).



Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newcomb et al (US 2,701,957).
As to claim 11, Newcomb et al disclose a structured shell wherein the structured shell (10) comprises at least two rings (rings 11 and 12 form the shell 10; alternatively see rings 23).  
Note that the structured shell shown in Figs. 1-4 of Newcomb comprises a plurality of structures which each form a ring, including sections 11 and 12 which form rings as seen in Fig. 1, annular end plates 15 (which has an annular shape forming a ring), cylindrical end bands 16 (which have a cylindrical shape forming a ring), end rings 17,  seal rings 18, and brace rings 23 (see Figs. 1-4; col. 1, line 64-70; col. 1, line 75 through col. 2, line 4; col. 2, lines 17-32). Any two of these rings form the “at least two rings” recited in claim 11.
As to the recitation of the shell as being for use in a device for entangling and/or structuring a web by hydroentangling, this amounts to the intended use of the claimed device and does not further limit the claimed structure over that of Newcomb.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 12, “wherein the rings comprise 3D printed rings or rings made by laser sintering” is a product by process recitation, directed to the process of forming the structure (by 3D printing or last sintering). Product-by-process claims are not limited to the manipulations of the recited steps, but only to the structure implied by the steps. 
Regarding claim 13, the brace rings 23 of Newcomb are interpreted as being the at least two rings of claim 11, and the outer sleeve 12 (wrapper) forms a surface coating which connects the rings 23 as claimed (see Figs. 1 and 3; col. 2, lines 24-28).
Regarding claim 14, Newcomb discloses the structured shell wherein each ring comprises at least one segment (see the outer surface of each ring which forms a “segment” as claimed, e.g. rings 11, 12, 15, 16, 17, 18, 23 in Figs. 1-4).
Regarding claim 15, each ring includes at least two sections each of which has different structuring (for rings 23, each ring has a section with an L shaped flange 25 and a section without the flange, see Figs. 1 and 3, this flange forming a different structure, col. 2, lines 32-46; alternatively, for rings 16, the region of the hook 19 forms a second section of differing structure, which differs from a first section at the opposite side of the ring which has no hook, see Fig. 4).
Regarding claim 16, the rings have a three-dimensional pattern which rises above a surface of the rings (rings 16 have a three dimensional pattern formed by the three sides of hook 19, which rises above the surface of the ring 16, as broadly recited in claim 16; see Figs. 1 and 4).
Regarding claim 17, the shell of Newcomb further includes mounting rings arranged to connect the rings together at edges of the rings (rings 11 and 16 are connected together by mounting rings 15; alternatively, rings 16 and 18 are connected together by mounting rings 17; alternatively, rings 23 are connected together by rings 11 and 12; see Figs. 1, 2, and 4).

Regarding claim 19, each ring comprises two segments (the upper half of each ring 23 forms one segment, and the lower half of the ring 23 forms another segment; alternatively the main circumferential surface of ring 23 forms one segment and the flange 25 forms a second segment; or alternatively the circumferential surface of ring 16 forms one segment and the hook 19 forms a second segment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Munstermann (US 2008/0066275) in view of Ngai (US 6,782,589).
Regarding claim 2, Munstermann discloses a device as in claim 1, including rings (formed by porous ring section 7’ and imperforate ring section 7) wherein the rings collectively have a width in a longitudinal direction of the drum (see Fig. 3) and the rings have edges that abut one another (see Figs. 2-3). Munstermann does not disclose that 
Ngai discloses such a water bar structure. Ngai discloses a device for hydroentangling a web, comprising a water bar (28; Figs. 1-2), wherein the plurality of nozzles (jet clusters 32; Fig. 2) of the water bar extend to the width of the shell (see Fig. 1; see col. 3, lines 61-62 disclosing that a rotating sleeve may be used for the structured shell) and are interrupted in an area (there is a gap, distance D2, between the jet clusters, which forms an interruption of the nozzles as in claim 2; see Figs. 2-3; col. 4, lines 3-5 and 16-17). Ngai discloses that this nozzle structure separates the jet clusters from one another to form a fabric with pattern entanglement along lines, with regions of strong entanglement separated by regions of light or no entanglement (col. 4, lines 28-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a water bar, having interruptions between nozzles, in the device of Munstermann in order to form a fabric having pattern entanglement along lines, as taught by Ngai.
	Although Ngai does not disclose rings as claimed, and thus does not show the interruptions as being in the area of the abutting edges of the rings, it would be within the routine skill in the art to space the nozzle clusters as desired, since Ngai discloses that the distances D2 may be selected as desired (col. 4, lines 11-22). In the device of Munstermann modified in view of Ngai, it would appear that one of the interruptions of the nozzle bar would likely fall at an area of abutting edges of the rings coincidentally, since there are multiple interruptions whose distances may be varied as desired. Moreover, it would be within the routine skill in the art to select the distancing and .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose devices for hydroentanglement having shell structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/AMY VANATTA/Primary Examiner, Art Unit 3732